--------------------------------------------------------------------------------

Exhibit 10.1

SHARE PURCHASE AGREEMENT

THIS AGREEMENT dated for reference the 6th day of January 2012.

AMONG:

ROBERT RILEY., an individual with an office at 3rd Floor – 905 West Pender
Street, Vancouver, BC, Canada.

(herein called the "Purchaser")

AND:

ENERTOPIA CORP., a corporation existing under the laws of the State of
Nevada with its executive office at 950 – 1130 W Pender St, Vancouver, British
Columbia, Canada.

(herein called the "Vendor")

WHEREAS:

A.     The Vendor owns 499,893 common shares of Lexaria Corporation, and
warrants to purchase 499,893 additional common shares of Lexaria Corporation at
a price of US$0.20 each prior to May 31, 2012, ( "The Vendor Assets") and
proposes to sell these Vendor Assets as per the terms of this agreement;

B.     The Vendor has agreed to sell and the Purchaser has agreed to purchase
The Vendor Assets as per the terms of this agreement.

NOW THEREFORE in consideration of the premises and the respective covenants,
agreements representations, warranties and indemnities of the parties herein
contained and for other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged) the parties hereto covenant and
agree as follows:

1.

DEFINED TERMS

      1.1

For the purposes of this Agreement, unless the context otherwise requires, the
following terms will have the respective meanings set out below and grammatical
variations of such terms will have corresponding meanings:

      (a)

"Affiliate" has the meaning given to that term in the Securities Act of 1933, as
amended, and the Rules and Regulations of the Securities and Exchange Commission
promulgated thereunder;

      (b)

"Associate" has the meaning given to that term in the Securities Act of 1933, as
amended, and the Rules and Regulations of the Securities and Exchange Commission
promulgated thereunder;

      (c)

"Business Day" means any day which is not a Saturday, Sunday or statutory
holiday in the United States or Canada;

      (d)

"Closing" means the completion of the transactions contemplated in this Asset
Purchase Agreement;

      (e)

"Closing Date" means January 6, 2012, or such other date as the Vendor and the
Purchaser may mutually determine;


--------------------------------------------------------------------------------


(f)

"Effective Closing Date" means January 2nd, 2012 at 11:00 A.M. PST, at which
time the commercial terms contemplated in this Asset and Purchase Agreement
shall take full force and effect:

      (g)

"Contract" means any agreement, indenture, contract, lease, deed of trust,
license, option, instrument or other commitment, whether written or oral;

      (h)

"Encumbrance" means any encumbrance, lien, charge, hypothec, pledge, mortgage,
title retention agreement, security interest of any nature, adverse claim,
exception, reservation, easement, right of occupation, any matter capable of
registration against title, option, right of pre-emption, privilege or any
Contract to create any of the foregoing;

      (i)

"Losses" means, in respect of any matter, all claims, demands, proceedings,
losses, damages, liabilities, deficiencies, costs and expenses (including,
without limitation, all legal and other professional fees and disbursements,
interest, penalties and amounts paid in settlement) arising directly or
indirectly as a consequence of such matter and actually incurred by a party
entitled to be indemnified hereunder, net of (i) any tax adjustments, benefits,
savings or reductions to which such indemnified party is entitled resulting from
such matter, and (ii) any insurance proceeds, in either case to which such
indemnified party is entitled by virtue of such claims, demands, proceedings,
losses, damages, liabilities, deficiencies, costs and expenses;

      (j)

"Purchase Price" means the aggregate sum payable by the Purchaser to the Vendor
for The Vendor Assets.

      1.2

Currency. Unless otherwise indicated, all dollar amounts in this Agreement are
expressed in United States funds.

      1.3

Sections and Headings. The division of this Agreement into Articles, sections
and subsections and the insertion of headings are for convenience of reference
only and will not affect the interpretation of this Agreement. Unless otherwise
indicated, any reference in this Agreement to an Article, section, subsection or
Schedule refers to the specified Article, section or subsection of or Schedule
to this Agreement.

      1.4

Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether written or
oral. There are no conditions, covenants, agreements, representations,
warranties or other provisions, express or implied, collateral, statutory or
otherwise, relating to the subject matter hereof except as herein provided.

      1.5

Time of Essence. Time will be of the essence of this Agreement.

      1.6

Applicable Law. This Agreement will be construed, interpreted and enforced in
accordance with, and the respective rights and obligations of the parties will
be governed by, the laws of the Province of British Columbia and the federal
laws of Canada applicable therein, and each party irrevocably and
unconditionally submits to the non-exclusive jurisdiction of the courts of such
state and all courts competent to hear appeals there from and waives, so far as
is legally possible, its right to have any legal action relating to this
Agreement tried by a jury.

      1.7

Amendments and Waivers. No amendment or waiver of any provision of this
Agreement will be binding on either party unless consented to in writing by such
party. No waiver of any provision of this Agreement will constitute a waiver of
any other provision, nor will any waiver constitute a continuing waiver unless
otherwise provided.

      2.

PURCHASE PRICE AND ALLOCATION

      2.1

Purchase Price payable by the Purchaser to Vendor for Vendor Assets is as
follows:


--------------------------------------------------------------------------------


(a)

Purchaser shall pay a total of US $100,000 as follows;

        (i)

US$37,500 on the Effective Closing Date, (the "Initial Payment") which will
purchase 250,000 shares of Lexaria and 250,000 warrants to purchase an
additional 250,000 shares from the Lexaria treasury at a price of US$0.20 each
payable directly to Lexaria Corp, prior to May 31, 2012, and

        (ii)

An option, at the sole discretion of the Purchaser, to pay US$62,473.25 on or
before March 2nd, 2012, (the "Final Payment"), which will purchase 249,893
shares of Lexaria and 249,893 warrants to purchase an additional 249,893 shares
from the Lexaria treasury at a price of US$0.20 each payable directly to Lexaria
Corp. prior to May 31, 2012.

        2.2

Vendor will take no steps to inhibit or prevent the common shares being issued
to Purchaser from becoming tradeable in accordance with all securities
regulations.

        2.3

Vendor shall assist with all steps necessary in order for a share certificate to
be issued to the Purchaser free of all trading restrictions, in the Purchasers’
name, for the required numbers of shares.

        2.4

Purchaser shall pay all amounts referenced in 2.1, above, in trust with
Macdonald Tuskey until the time of Closing.

        3.

CLOSING, POSSESSION, AND NO ADJUSTMENTS

EFFECTIVE CLOSE DATE OF THIS AGREEMENT SHALL BE 11:00 A.M. PST, JANUARY 6, 2012
WITHOUT FURTHER ADJUSTMENTS.

3.1

The physical Closing will take place on or before January 6, 2012 at 11:00AM
(PST), on the Closing Date at the offices of Macdonald Tuskey, or at such other
place, date, and time as may be mutually agreed upon by the parties hereto.

      3.2

Vendor will deliver possession of The Vendor Assets, free of any other claim to
possession and any tenancies, and to the extent possible by law free of trading
restrictions, to the Purchaser on the Closing Date.

      3.3

Provided that there has been no material misrepresentation on the part of the
parties to this agreement and all of their respective obligations under this
Agreement have been fulfilled, there will be no adjustment of the Purchase Price
for any reason whatsoever.

      4.

REPRESENTATIONS AND WARRANTIES OF THE VENDOR

      4.1

Vendor represents and warrants to Purchaser, with the intent Purchaser will rely
thereon in entering into this Agreement and in concluding the transactions
contemplated hereby, as follows:

      (a)

the execution and delivery of this Agreement and the completion of the
transaction contemplated hereby have been duly and validly authorized by all
necessary limited liability company action on the part of Vendor, and this
Agreement constitutes a valid and binding obligation of Vendor enforceable
against Vendor in accordance with its terms; except as enforcement may be
limited by bankruptcy, insolvency and other laws affecting the rights of
creditors generally and except that equitable remedies may be granted only in
the discretion of a court of competent jurisdiction;

      (b)

except as will be remedied by the consents, approvals, releases, and discharges
described in Schedule 3 - Consents attached hereto, neither the execution and
delivery of this Agreement nor the performance of Vendor's obligations hereunder
will:


--------------------------------------------------------------------------------


  (i)

violate or constitute default under any order, decree, judgment, statute,
by-law, rule, regulation, or restriction applicable to Vendor, the Vendor
Assets, or any contract, agreement, instrument, covenant, mortgage, or security,
to which Vendor is a party or which is binding upon Vendor,

       (ii)

to the knowledge of Vendor, result in any fees, duties, taxes, assessments,
penalties or other amounts becoming due or payable by Purchaser under any sales
tax legislation. .

        (c)

Vendor owns and possesses and has good and marketable title to the The Vendor
Assets free and clear of all Encumbrances of every kind and nature whatsoever;

       (d)

no person other than the Purchaser have any written or oral agreement or option
or any right or privilege (whether by law, pre-emptive or contractual) capable
of becoming an agreement or option for the purchase or acquisition from Vendor
of the The Vendor Assets;


5.

REPRESENTATIONS OF PURCHASER

    5.1

Purchaser represents and warrants to Vendor as follows, with the intent that
Vendor will rely thereon in entering into this Agreement and in concluding the
purchase and sale contemplated hereby, that:

    (a)

Execution and delivery of this Agreement and the completion of the transactions
contemplated hereby has been duly and validly authorized by all necessary
corporate action on the part of Purchaser, and this Agreement constitutes a
valid and binding obligation of Purchaser enforceable against Purchaser in
accordance with its terms; except as enforcement may be limited by bankruptcy,
insolvency and other laws affecting the rights of creditors generally and except
that equitable remedies may be granted only in the discretion of a court of
competent jurisdiction;

    5.2

Purchaser will not hypothecate, lend, transfer or sell the Lexaria warrants
without giving 10-day notice and requesting permission from Vendor, such
permission not to be unreasonably withheld.

COVENANTS OF THE VENDOR

5.2

Between the date of this Agreement and the Closing Date, The Vendor covenants
and agrees that The Vendor:

    (a)

will not sell or dispose of any of the The Vendor Assets and will preserve The
Vendor Assets intact without any further Encumbrances;


6.

COVENANTS OF PURCHASER

  

Between the date of this Agreement and the Closing Date, Purchaser will make all
reasonable efforts to obtain and procure in co-operation with the Vendor all
consents, approvals, releases, and discharges required to effect the
transactions contemplated hereby.


--------------------------------------------------------------------------------


7.

TRANSACTIONS OF VENDOR AT THE CLOSING

      7.1

At the Closing Date, Vendor will execute and deliver or cause to be executed and
delivered a share certificate in the name of Robert Riley for 250,000 shares of
Lexaria Corp, to the extent possible by law free of any restrictions; and a
warrant document good for the purchase of 250,000 shares of Lexaria Corp at a
price of $0.20 valid until May 31, 2012; and an executed Board of Directors
Resolution authorizing the transaction.

      8.

TRANSACTIONS OF THE PURCHASER AT THE CLOSING

      8.1

Prior to Closing, Purchaser will deliver or cause to be delivered a certified
cheque or bank wire payable to Enertopia Corp, in the amount of US$37,500.

      9.

TAXES

      9.1

All taxes payable in respect of the transactions arising out of the purchase of
The Vendor Assets as contemplated hereby will be paid by Purchaser.

      10.

ASSIGNMENT

      10.1

This Agreement may not be assigned by any party hereto without the prior written
consent of the other party hereto.

      11.

SUCCESSORS AND ASSIGNS

      11.1

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

      12.

COUNTERPARTS

      12.1

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.

      13.

NOTICES

      13.1

Any notice required or permitted to be given under this Agreement will be in
writing and may be given by personal service or by prepaid registered mail, and
addressed to the proper party or transmitted by electronic facsimile generating
proof of receipt of transmission at the address or facsimile number stated
below:

        (a) if to Purchaser:      

Mr. Robert Riley

    Email : robriley@telus.net

3rd Floor – 905 West Pender Street

    Vancouver, BC

Canada

        (b) if to The Vendor:


--------------------------------------------------------------------------------

ENERTOPIA CORP.
950-1130 West Pender Street
Vancouver, British Columbia V6E 4A4
Canada


Facsimile No.: +1 (604) 685-1602

with a copy to:

Macdonald Tuskey
Suite 400 – 570 Granville St
Vancouver, British Columbia V6C 3P1
Attention: William L. Macdonald


Facsimile No.: +1 (604) 681-4760

or to such other address or facsimile number as any party may specify by notice.
Any notice sent by registered mail as aforesaid will be deemed conclusively to
have been effectively given on the fifth business day after posting; but if at
the time of posting or between the time of posting and the third business day
thereafter there is a strike, lockout or other labour disturbance affecting
postal service, then such notice will not be effectively given until actually
received. Any notice transmitted by electronic facsimile will be deemed
conclusively to have been effectively given if evidence of receipt is obtained
before 5:00 p.m. (recipient's time) on a Business Day, and otherwise on the
Business Day next following the date evidence of receipt of transmission is
obtained by the sender.

14.

TENDER AND EXTENSIONS

    14.1

Tender may be made upon Vendors or Purchaser or upon the solicitors for Vendors
or Purchaser and such solicitors are expressly authorized by their respective
clients to confirm extensions of the Closing Date.

    15.

REFERENCE DATE

    15.1

This Agreement is dated for reference as of the date first above written, but
will become binding as of the date of execution and delivery by all parties
hereto and subject to compliance with the terms and conditions hereof, the
transfer and possession of The Vendor Assets will be deemed to take effect as at
the close of business on the Closing Date. References herein to the date of the
Agreement or to the date hereof shall be deemed to mean the date set forth in
the preamble to this Agreement.


--------------------------------------------------------------------------------


16.

REFERENCES TO AGREEMENT

    16.1

The terms "this Agreement", "hereof', "herein", "hereby", "hereto", and similar
terms refer to this Agreement and not to any particular clause, paragraph or
other part of this Agreement. References to particular clauses are to clauses of
this Agreement unless another document is specified.

IN WITNESS WHEREOF the parties have executed and delivered these presents on the
dates indicated below.

ROBERT RILEY.

 

Per:                                                                
                Authorized Signatory

Dated:                                                            

 

ENERTOPIA CORP.

 

Per:                                                                 
                Authorized Signatory

Dated:                                                            

 

Per:                                                                
               Authorized Signatory

Dated:                                                            



--------------------------------------------------------------------------------

